Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 8, 2016                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153332 & (95)                                                                                        Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein
            Plaintiff-Appellee,                                                                             Joan L. Larsen,
                                                                                                                      Justices
  v                                                                 SC: 153332
                                                                    COA: 322144
                                                                    Wayne CC: 13-008126-FC
  SENICA DEMECE HALE,
           Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion to add issues is GRANTED. The application for
  leave to appeal the February 23, 2016 judgment of the Court of Appeals is considered
  and, pursuant to MCR 7.305(H)(1), in lieu of granting leave to appeal, we REMAND this
  case to the Wayne Circuit Court to determine whether the court would have imposed a
  materially different sentence under the sentencing procedure described in People v
  Lockridge, 498 Mich 358 (2015). On remand, the trial court shall follow the procedure
  described in Part VI of our opinion. If the trial court determines that it would have
  imposed the same sentence absent the unconstitutional constraint on its discretion, it may
  reaffirm the original sentence. If, however, the trial court determines that it would not
  have imposed the same sentence absent the unconstitutional constraint on its discretion, it
  shall resentence the defendant. In all other respects, leave to appeal is DENIED, because
  we are not persuaded that the remaining questions presented should be reviewed by this
  Court.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 8, 2016
         p0705
                                                                               Clerk